Title: To George Washington from William Thornton, 5 December 1796
From: Thornton, William,White, Alexander
To: Washington, George


                        
                            Sir, 
                            Washington, 5th December 1796.
                        
                        We have the honour of your Letter of the first Instant; the plan of the City
                            also, came safe to hand. It is with extreme regret that we intrude on your time, which, we
                            are sensible, is devoted, particularly at this crisis, to the consideration of more important
                            objects; but the importunity of applicants, renders it indispensably requisite—Mr Covachichi
                            is gone to Annapolis, when he returns, we shall inform him of your sentiments respecting the
                            Site of the University—Mr Scott is gone to Annapolis, & Mr White purposes, shortly,
                            to set out for Virginia, and to remain there, till after New–Year. We are, with sentiments of
                            the highest respect, &c.,
                        
                            William Thornton
                            A. White
                            
                    